Dismissed and Memorandum Opinion filed April 5, 2007







Dismissed
and Memorandum Opinion filed April 5, 2007.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00055-CV
____________
 
THERESA HAYNES, Appellant
 
V.
 
CANDLELIGHT HILLS CIVIC
ASSOCIATION, Appellee
 

 
On Appeal from the
151st District Court
Harris County, Texas
Trial Court Cause No.
2004-72901
 

 
M E M O R
A N D U M  O P I N I O N
This
appeal is from an order releasing a cash bond signed December 12, 2006. 
Appellant filed a notice of appeal on January 19, 2007.  The appellate filing
fee was not paid.  See Tex. R.
App. P. 5; see also Order Regarding Fees
Charged in Civil Cases in the Supreme Court and the Courts of Appeals, Misc.
Docket No. 98-9120 (Tex. Jul. 21, 1998); Tex.
Gov=t Code Ann. ' 51.207 (Vernon 2005).  On February 13, 2007, appellant was
sent
the requisite ten-days= notice that this appeal was subject to
dismissal.  See Tex. R. App. P. 42.3.  On February 23,
2007, appellant requested and was granted additional time to pay the costs of
appeal until March 5, 2007.  To date, the filing fee has not been paid.




In
addition, no clerk=s record has been filed.  The clerk responsible for preparing
the record in this appeal informed the court appellant did not make
arrangements to pay for the record.  On March 14, 2007, notification was
transmitted to all parties of the court=s intention to dismiss the appeal for
want of prosecution unless, within fifteen days, appellant paid or made
arrangements to pay for the record and provided this court with proof of
payment.  See Tex. R. App. P.
37.3(b).  Appellant filed no response.
Accordingly,
the appeal is ordered dismissed.
 
PER
CURIAM
 
Judgment rendered and Memorandum Opinion filed April
5, 2007.
Panel consists of Chief Justice Hedges and Justices
Hudson and Guzman.